DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-9, 36, 39 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang [US 2017/0164363] in view of Ouchi [US 2019/0373560].
As claim 1, Zhang discloses a method for wireless communication in a system that supports a first transmission time interval (TTI) duration and a second TTI duration that is greater than the first TTI duration [Par. 0201 discloses a system which includes a first and second TTI wherein first and second duration are different], comprising receiving a grant in downlink control information (DCI) or shortened DCI (sDCI) [Par. 0076, 0082, 0201, 0272, 0314-0315, 0338-0341, 0411, 0414, 0467, 0491, 0753, 0766, 0769, 0835, 0999 disclose base station send grant to the UE wherein DCI either long TTI “first type of control channel, DCI which has normal TTI” or Short TTI “second type of control channel, sDCI which has short TTI”, furthermore control message which includes configuration of SRS based on the length of TTI]; identifying a sounding reference signal (SRS) to be transmitted based at least in part on receiving the grant 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for transmitting SRS according to the power control adjustment of the received DCI or sDCI disclosed by Ouchi into the teaching of Zhang.  The motivation would have been to reduce interference on SRS.
As claim 2, Zhang fails to disclose Ouchi discloses determining the transmit power configuration for the SRS based at least in part on the SRS being scheduled to be transmitted in TTI [Par. 0360, the power for transmitting SRS is determined for PUSCH “TTI” or sPUSCH “sTTI”].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for determining a 
As claim 3, Zhang discloses receiving an indication of a first configuration for SRS transmissions during TTIs having the first TTI duration and an indication of a second configuration for SRS transmissions during TTIs having the second TTI duration, wherein the configuration for the SRS is determined based at least in part on the received indications [Par. 0082, 0201, 0411, 0414, 0467, 0491, 0753, 0766, 0769, 0835, 0999 discloses TTI length type which corresponding to SRS which is used to determined SRS]. However, Zhang fails to disclose what Ouchi discloses transmitting power configuration determined based on receiving information from DCIs [Par. 0204-0205, 0282, 0443, 0448].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for transmitting power configuration for SRS based on a grant which includes in type DCI format disclosed by Ouchi into the teaching of Zhang.  The motivation would have been to reduce interference on SRS.
As claim 4, Ouchi discloses determining the transmit power configuration for the SRS according to the first configuration when the SRS is scheduled to be transmitted in the TTI having the first TTI duration and according to the second configuration when the SRS is scheduled to be transmitted in the TTI having the second TTI duration [Par. 0204-0205, 0282, 0443, 0448  discloses UE which determines transmission power for SRS based on sPUSCH “sTTI” or PUSCH “TTI”].

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for transmitting SRS according to a first value of power control adjustment corresponding to the TTI based on sDCI disclosed by Ouchi into the teaching of Zhang.  The motivation would have been to reduce interference on SRS.
As claim 9, Zhang discloses receiving the grant in DCI, wherein the SRS is transmitted according to the configuration corresponding to the TTI having the second TTI duration based at least in part on receiving the grant in DCI [Par. 0082, 0201, 0411, 0414, 0467, 0491, 0753, 0766, 0769, 0835, and 0999]. However, Zhang fails to disclose what Ouchi discloses transmitting SRS according to a second value of power control adjustment corresponding to the TTI based on DCI [Par. 0204-0205, 0213-0215, 0282, 0314, 0319, 0349, 0359-0360, 0370, 0443, 0448 discloses SRS is transmitted during one 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for transmitting SRS according to a second value of power control adjustment corresponding to the TTI based on DCI disclosed by Ouchi into the teaching of Zhang.  The motivation would have been to reduce interference on SRS.
As claim 36, 39 and 42, these claims are rejected with similar rational as claim 1.
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Ouchi ‘560 as applied to claim 1 above, and further in view of Ouchi [US 2015/0085787].
As claim 5, Zhang and Ouchi ‘560 fully fail to disclose what Ouchi discloses receiving one or more open-loop power parameters corresponding to the SRS being scheduled to be transmitted in the TTI having the first TTI duration or the TTI having the second TTI duration [0169 and 0344]; and selecting a closed-loop parameter corresponding to the SRS being scheduled to be transmitted in the TTI having the first TTI duration or the TTI having the second TTI duration [claim 28 and Par. 0169, 0344].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for selecting power parameter corresponding to SRS being scheduled for TTI as disclosed by Ouchi into the teaching of Zhang and Ouchi ‘560. The motivation would have been to reduce interference on SRS

As claim 7, Ouchi discloses a maximum transmit power, an SRS offset, or a bandwidth used to transmit the SRS, or a combination thereof, corresponding to the SRS being scheduled to be transmitted in the TTI having the first TTI duration or the TTI having the second TTI duration [Par. 0110, 0117, 0133, 0258-0259, 0261].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414